The opinion of the court was delivered, by
Thompson, J.
The ruling in this case is conclusively settled on authority. In Shelby’s Appeal, 12 Casey 373, the waiver was in the body of the judgment, and this was treated as having the effect of a waiver on or after execution. In Garrett & Martin’s Appeal, 8 Casey 162, we did not pass upon the effect of such a waiver, as it was not in the case, but the question on that point is now settled by Shelby’s Appeal.
In several cases it has been held that the debtor shall not convert his privilege to claim the benefit of the Exemption Law into a mode of preferring creditors : “ That a debtor cannot waive his right to the $300, in favour of a junior lien-creditor.” That whatever he does not regularly claim for himself, remains in the fund to be distributed according to law: Boyer’s Appeal, 9 Harris 210; Garrett & Martin’s Appeal, 8 Casey 160; Shelby’s Appeal, 12 Id. 373. McAfooose’s Appeal has not the slightest bearing on this doctrine. All that was decided there, was that when one claimed the exemption on a fi. fa., he was not obliged to reassert it on an alian vend,, for the sale of the premises.
The facts in this case bring it exactly within the rule of the cases just cited. Here the debtor waived exemption in favour of the two last or junior creditors; and upon the principle of the cases cited, the distribution was properly made to the liens in the order of their succession on the docket.
Decree of the Common Pleas affirmed, at the costs of the appellant.